Citation Nr: 0615945	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for sinus tachycardia has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active service from September 1943 to August 
1946.

In its November 1946 decision, the RO denied service 
connection for sinus tachycardia, psychic origin.  The 
veteran was notified of the denial that same month, but did 
not initiate an appeal.  

In June 2002, the veteran sought to reopen his claim for 
service connection for sinus tachycardia, claimed as a rapid 
heart beat, and also submitted a claim for service connection 
for hypertension. 

This appeal arises from a September 2002 rating action that 
denied service connection for sinus tachycardia on the 
grounds that new and material evidence to reopen the claim 
had not been received, and also denied service connection for 
hypertension.  A Notice of Disagreement (NOD) was received in 
November 2002, and a Statement of the Case (SOC) was issued 
in January 2003.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in March 
2003, and a Supplemental SOC (SSOC) was issued later that 
month.

In February 2004, a Deputy Vice-Chairman of the Board of 
Veterans' Appeals (Board) granted the veteran's 
representative's motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2003).

In February 2004, the Board remanded the matter on appeal to 
the RO for additional development. 

In a December 2005 rating decision, the RO granted service 
connection for hypertension.  As this action constitutes a 
full grant of the benefit sought on appeal, this issue is no 
longer in appellate status.
 
Also in December 2005,  the RO reopened the veteran's claim 
for service connection for sinus tachycardia, but denied the 
claim on its merits and returned the appeal to the Board for 
further appellate consideration.  

Regardless of what the RO did, in light of the prior, 
unappealed denial of the claim (as addressed above and 
below), the Board has a legal duty, under 38 U.S.C.A. §§ 5108 
and 7105 (West 2002), to consider whether new and material 
evidence to reopen the claim has been received.  That issue 
goes to the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Hence, the Board has characterized the claim remaining on 
appeal as on the title page.

As a final preliminary matter, the Board notes that, in the 
Informal Hearing Presentation filed with the Board in March 
2006, the veteran's representative has raised the issue of an 
initial rating in excess of 10 percent for the veteran's 
service-connected hypertension.  To the extent that such 
document is intended to express dissatisfaction with the 
December 2005 rating decision assigning an initial 10 percent 
disability rating, such expression should properly be 
directed to the Agency of Original Jurisdiction.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201 and 20.300 
(2004). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  In a November 1946 rating decision, the RO denied the 
veteran's claim for service connection for sinus tachycardia, 
claimed as rapid heart rate; although the RO notified him of 
this denial later that month, the veteran did not initiate an 
appeal.  

3.  New evidence associated with the claims file since the 
November 1946 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for sinus tachycardia, or raise 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The November 1946 RO decision that denied the veteran's 
claim for service connection for sinus tachycardia is final.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).

2.  As evidence received since the RO's November 1946 denial 
is not new and material, the criteria for reopening the 
veteran's claim for service connection for sinus tachycardia 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  Because, 
as explained in more detail below, new and material evidence 
to reopen the veteran's claim has not been received, it does 
not appear that the duty to assist provisions of the Act are 
applicable in the instant appeal.

In any event, the Board has determined that all notification 
and development action needed to render a fair decision on 
the claim on appeal has been accomplished.

The RO's July 2002 pre-rating letter generally notified the 
appellant of the VCAA and VA's duties to notify and assist 
him in connection with his claim.  In the September 2002 
rating decision on appeal, the January 2003 SOC, and the 
April 2004 and December 2005 SSOCs, the RO notified the 
appellant and his representative of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and has been afforded ample 
opportunity to submit such information and evidence.

Recently, during the pendency of this appeal, the Court 
issued a decision in Kent v. Nicholson, No. 04-81 (U.S. Vet. 
App. March 31, 2006), which held that it is necessary for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the evidence necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, the Board notes that the July 
2002 pre-rating notice letter did not comply with the notice 
requirements per Kent in that the veteran was only advised of 
what was required to establish service connection.  However, 
the claims file reflects that this deficiency was cured by 
the RO in the January 2003 SOC, the March 2003 SSOC and a 
February 2004 notice letter.  Moreover, not only did the RO 
subsequently cure the deficiency, but after providing the 
veteran with the criteria for reopening a previously denied 
claim as well as the evidence necessary to substantiate his 
underlying claim for service connection, the veteran was 
given the opportunity to provide information and evidence in 
response, to which he has done.  Furthermore, after complying 
with the Board's February 2004 remand instructions, the RO 
readjudicated the claim on a de novo basis in December 2005, 
as reflected in the SSOC, more than a year after the February 
2004 notice letter.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2005).

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its July 2002 and 
February 2004 letters, the RO notified the veteran of the 
recent enactment of the VCAA, and requested that he provide 
authorization to enable it to obtain any outstanding private 
medical records, as well as information to enable it to 
obtain any VA treatment records, employment records, or 
records from other Federal agencies.  Also, the RO requested 
that the veteran submit any additional evidence in his 
possession.  Through these letters, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)). 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veteran Claims 
(Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the  claim(s). As 
noted above, the Board finds that the four content of notice 
requirements have been met in this appeal. 

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the September 2002 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claim was 
fully developed and  re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In the July and September 2002 notice letters 
(prior to the rating action on appeal), as well as the 
February 2004, July 2004, and March 2005 notice letters, the 
RO advised the veteran of VA's responsibilities to notify and 
assist him in his claims.  Further, these documents, along 
with the January 2003 SOC and the July 2003 and December 2005 
SSOCs, notified the veteran what was needed to substantiate 
his claim; the SOC and SSOCs identified the evidence that had 
been considered with respect to the claim.  Additionally, in 
the February 2004 letter, the AMC (Appeals Management Center) 
notified the veteran that it would be developing additional 
evidence pursuant to the Board's remand and requested 
additional information and evidence in compliance with the 
Board's remand instructions.  After the notice letters, the 
SOC, and July 2003 SSOC, and several opportunities to furnish 
information and/or evidence pertinent to the claim on appeal, 
the RO most recently adjudicated the claim on the basis of 
all pertinent evidence in December 2005 (as reflected in the 
SSOC).

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability.  In this case, 
the veteran's status is not at issue.  While the RO has not 
provided notice pertinent to the degree of disability or 
effective date of disability, such omission is harmless, on 
these facts.  As the Board's decision herein denies the 
veteran's petition to reopen his claim, the underlying claim 
for service connection is not reached; hence, no disability 
rating or effective date is being assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims.  As a result, military, VA, and private medical 
records have been associated with the claims file.  

As regards the veteran service records, the veteran has 
maintained that while in service he underwent two operations 
on a cyst, and during those periods the doctors and nurses 
wrote in his chart that he had a rapid heart beat.  The RO 
has made several attempts to obtain all of the veteran's 
service medical records.  While no records reflect treatment 
for or findings of a rapid heart rate, except for the 
notations on the veteran's pre-induction and separation 
examination, the Board finds that the RO's efforts to obtain 
all existing records have been reasonable and appropriate, 
and that no further action in this regard is warranted.  

The RO also has attempted to obtain all private treatment 
records identified by the veteran.  In a March 2005 letter, 
the RO notified the veteran that it had received a negative 
response for medical records from Dr. Janus, whom the veteran 
identified and provided authorization for the RO to obtain 
records, and from Dr. Mecca (for the periods from 1997-1998).  
In a May 2005 letter, the veteran responded that he did not 
know a Dr. Janus and he resubmitted medical records from Dr. 
Mecca for dates already associated with the claims file.  
Further, in October 2005, the veteran underwent  a VA heart 
examination, the report of which is associated with the 
claims file.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate any 
existing, pertinent evidence, in addition to that noted 
above, that needs to be obtained.  In short, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the veteran's petition to 
reopen his claim for service connection for sinus 
tachycardia.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

As indicated above, the veteran's claim for service 
connection for sinus tachycardia was previously considered 
and denied in a November 1946 rating decision.  Evidence then 
considered consisted of the veteran's SMRs, to include a 
September 1943 pre-induction examination report noting 
emotional tachycardia and an August 1946 separation 
examination report finding a normal heart and summary of 
defects as sinus tachycardia.  There was no evidence of 
complaints or treatment in service for sinus tachycardia.  
Also of record was an October 1946 VA heart examination 
report reflecting a diagnosis of normal heart and sinus 
tachycardia, psychic origin; however, there was no evidence 
showing that his condition was aggravated during or as a 
result of the veteran's military service.  

In the November 1946 rating decision and corresponding notice 
letter, the RO found that, based on the October 1946 VA 
examination, the veteran had a fast heart which was psychic 
in origin that was also noted on his induction exam.  
However, the RO denied the claim on the basis that that this 
condition was in the nature of a constitutional or 
developmental abnormality and was not a disability for VA 
purposes.  

The present claim was initiated in June 2002.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. §  3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial of 
the claim was the November 1946 rating decision.  
Furthermore, for purposes of the new and material analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the RO's November 
1946 rating decision includes Erie VAMC treatment records, 
dated from December 2001 to December 2005; private medical 
records from Dr. William Mecca, dated from August to November 
2000 regarding treatment for hypertension and from 
Metrohealth in August 2000;  the report of an October 2005 VA 
heart examination; an October 2005 echocardiogram report; and 
additional statements by the veteran and his representative 
contending that the veteran's rapid heart rate was a result 
of service.

Here, the Board finds that all of the additional medical 
evidence received is new in the sense that it was not 
previously before the RO.  However, none of this evidence is 
material for purposes of reopening the claim.  In this case, 
since the November 1946 rating decision, there is nothing in 
the medical evidence to even suggest a current diagnosis of 
sinus tachycardia-much less that the veteran has such a 
disability that is medically related to service.  On the 
contrary, Dr. Mecca's records reflect a pulse of 80 and 
regular rhythm, normal S1 and S2, no S3 or S4 gallop and no 
systolic or diastolic murmur.  Dr. Mecca assessed that the 
veteran had inadequately controlled hypertension.  Moreover, 
the October 2005 VA examination report reflects that the 
veteran's stress tests, holter monitor tests and 
echocardiograms were essentially within normal limits.  On 
examination, the veteran's heart sounds were of fair quality, 
his rate was 84 with no murmurs present.  The examiner noted 
that there was no cardiac enlargement to percussion and PMI 
was nondisplaced.  Furthermore, the VA examiner's impression 
included hypertension, but was negative for a diagnosis of 
sinus tachycardia, heart disease or any heart condition.  
Thus, none of the medical evidence reflects that the veteran 
currently has sinus tachycardia, the disability for which 
service connection is sought. 

The only additional evidence associated with the claims file 
consists of the veteran's (and his representative's) lay 
assertions.  Aside from the question of whether the veteran's 
assertions are, essentially, cumulative of such other 
assertions as were previously of record, the Board emphasizes 
that, as the veteran and his representative are each a 
layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter, neither 
is competent, on the basis of assertions, alone, to provide 
probative evidence on medical matters-to include the 
diagnosis of a specific disability, and  opinion as to the 
etiology of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, where, as here, resolution 
of an issue on appeal turns on a medical matter, unsupported 
lay statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the 
requirements to reopen the claim for service connection for 
sinus tachycardia are not met, and the appeal must be denied.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence t to reopen the claim for 
service connection for sinus tachycardia, the appeal is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


